
	
		I
		111th CONGRESS
		2d Session
		H. R. 5933
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Minnick (for
			 himself, Mr. Filner,
			 Ms. Markey of Colorado,
			 Mr. Perriello,
			 Mr. Childers,
			 Mr. Murphy of New York,
			 Mr. Loebsack,
			 Ms. Norton,
			 Mr. Kissell,
			 Mr. Carney,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Bartlett,
			 Mr. Courtney,
			 Mr. Hall of New York,
			 Mr. Costa,
			 Mr. Latham,
			 Mr. Wilson of Ohio,
			 Mr. Kratovil, and
			 Mr. Ellsworth) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  educational assistance for veterans who served in the Armed Forces after
		  September 11, 2001, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 Veterans Educational
			 Assistance Improvements Act of 2010.
		2.Modification of entitlement to educational
			 assistance
			(a)Modification of definitions that concern
			 eligibility for educational assistance
				(1)Modification of definition of active duty
			 with respect to members of reserve components generallyParagraph (1)(B) of section 3301 of title
			 38, United States Code, is amended by striking of title 10. and
			 inserting the following: “of title 10—
					
						(i)for the purpose of organizing,
				administering, recruiting, instructing, or training the reserve components of
				the Armed Forces; or
						(ii)in support of a contingency operation (as
				defined in section 101(a) of title
				10).
						.
				(2)Expansion of definition of active duty to
			 include service in National Guard for certain purposesParagraph (1) of such section is amended by
			 adding at the end the following new subparagraph:
					
						(C)In the case of a member of the Army
				National Guard of the United States or Air National Guard of the United States,
				in addition to service described in subparagraph (B), full-time service—
							(i)in the National Guard of a State for the
				purpose of organizing, administering, recruiting, instructing, or training the
				National Guard; or
							(ii)in the National Guard under section 502(f)
				of title 32 when authorized by the President or Secretary of
				Defense.
							.
				(3)Expansion of definition of entry level and
			 skill training to include One Station Unit TrainingParagraph (2)(A) of such section is amended
			 by inserting or One Station Unit Training before the period at
			 the end.
				(b)Clarification of applicability of honorable
			 service requirement for certain discharges and releases from the Armed Forces
			 as basis for entitlement to educational assistanceSection
			 3311(c)(4) of such title is amended in the matter preceding subparagraph (A) by
			 striking A discharge or release from active duty in the Armed
			 Forces and inserting A discharge or release from active duty in
			 the Armed Forces after service on active duty in the Armed Forces characterized
			 by the Secretary concerned as honorable service.
			(c)Exclusion of period of service on active
			 duty of periods of service in connection with attendance at the Coast Guard
			 AcademySection 3311(d)(2) of
			 such title is amended by inserting or section 182 of title 14
			 before the period at the end.
			3.Modification of amount of assistance and
			 types of approved programs of education
			(a)Amount of educational assistance for
			 programs of education pursued on at least a half-Time basisSection 3313 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (c)—
					(A)by striking the subsection heading and
			 inserting the following: Programs of education at institutions of higher learning pursued on
			 at least a half-Time basis.—;
					(B)in the matter preceding paragraph (1) by
			 inserting at an institution of higher learning (as defined in section
			 3452(f) of this title) after program of education;
			 and
					(C)in paragraph (1), by amending subparagraph
			 (A) to read as follows:
						
							(A)An amount equal to—
								(i)in the case that such institution is a
				public institution of higher learning, the established charges for the program
				of education; and
								(ii)in the case that such institution is a
				non-public or foreign institution of higher learning, the lesser of—
									(I)the established charges for the program of
				education; or
									(II)$20,000 for each academic
				year.
									;
				and
					(2)by redesignating
			 subsection (h) as subsection (i); and
				(3)by adding at the
			 end the following new subsection:
					
						(h)Annual increase
				in certain amounts
							(1)In
				generalOn August 1 of each year, the Secretary shall provide an
				increase in the amount in effect under subsection (c)(1)(A)(ii)(II) equal to
				the percentage by which—
								(A)the average cost of undergraduate tuition
				in the United States, as determined by the National Center for Education
				Statistics, for the last academic year preceding the beginning of the fiscal
				year for which the increase is made, exceeds
								(B)the average cost
				of undergraduate tuition in the United States, as so determined, for the
				academic year preceding the academic year described in subparagraph (A).
								(2)ApplicabilityAny increase under paragraph (1) shall only
				apply to academic terms beginning on or after the date on which the increase is
				made and shall be rounded to the nearest whole dollar
				amount.
							.
				(b)Amount of
			 educational assistance for programs of education pursued on less than a
			 half-Time basisSubsection (f) of section 3313 of title 38,
			 United States Code, is amended—
				(1)by striking the
			 subsection heading and inserting the following: Programs of education at institutions of higher
			 learning pursued on less than a half-Time
			 basis.—;
				(2)in paragraph (1), by striking on
			 half-time basis or less and inserting on less than a half-time
			 basis;
				(3)in paragraph (2),
			 by striking on half-time basis or less and inserting on
			 less than a half-time basis; and
				(4)in paragraph (3),
			 by striking on half-time basis or less and inserting on
			 less than a half-time basis.
				(c)Modification of amount of monthly stipends,
			 including stipends for part-Time study, distance learning, and pursuit of
			 programs of education at foreign institutions of higher learningSubparagraph (B) of section 3313(c)(1) of
			 such title is amended—
				(1)by redesignating clause (ii) as clause
			 (iv); and
				(2)by striking clause (i) and inserting the
			 following new clauses:
					
						(i)Except as provided in clauses (ii) and
				(iii), for each month the individual pursues the program of education, a
				monthly housing stipend amount equal to the product of—
							(I)the monthly amount of the basic allowance
				for housing payable under section 403 of title 37 for a member with dependents
				in pay grade E–5 residing in the military housing area that encompasses all or
				the majority portion of the ZIP code area in which is located the institution
				of higher learning at which the individual is enrolled, multiplied by
							(II)in the case of an individual enrolled in a
				program of education—
								(aa)on a full-time basis, 100 percent;
								(bb)on
				a three-quarter-time basis, 75 percent; or
								(cc)on a half-time basis, 50 percent.
								(ii)In the case of an individual pursuing a
				program of education at a foreign institution of higher learning, for each
				month the individual pursues the program of education, a monthly housing
				stipend amount equal to the product of—
							(I)the national average of the monthly amount
				of the basic allowance for housing payable under section 403 of title 37 for a
				member with dependents in pay grade E–5, multiplied by
							(II)in the case of an individual enrolled in a
				program of education—
								(aa)on a full-time basis, 100 percent;
								(bb)on
				a three-quarter-time basis, 75 percent; or
								(cc)on a half-time basis, 50 percent.
								(iii)In the case of an individual pursuing a
				program of education through distance learning on a half-time basis or more, a
				monthly housing stipend amount in an amount equal to the monthly amount of the
				basic allowance for housing payable under section 403 of title 37 for a member
				with dependents in pay grade E-5 residing in the military housing area that
				encompasses all or the majority portion of the ZIP code area in which the
				individual
				resides.
						.
				(d)Educational assistance for approved
			 programs of education at institutions other than institutions of higher
			 learning
				(1)Approved programs of education at
			 institutions other than institutions of higher learningSubsection (b) of section 3313 of such
			 title is amended to read as follows:
					
						(b)Approved
				programs of educationFor
				purposes of this chapter, a program of education is an approved program of
				education for purposes of this chapter if the program of education is approved
				for purposes of chapter 30 of this title (including approval by the State
				approving agency concerned) and—
							(1)is offered by an institution offering
				postsecondary level academic instruction that leads to an associate or higher
				degree and such institution is an institution of higher learning (as that term
				is defined in section 3452(f) of this title); or
							(2)is offered by an institution offering
				instruction that does not lead to an associate or higher degree and such
				institution is an educational institution (as that term is defined in section
				3452(c) of this
				title).
							.
				(2)Assistance for pursuit of programs of
			 education at institutions other than institutions of higher
			 learningSuch section is
			 further amended—
					(A)by redesignating subsections (g), (h) (as
			 added by subsection (c)), and (i) (as redesignated by as subsection(c)) as
			 subsections (h), (i), and (j) respectively; and
					(B)by inserting after subsection (f) the
			 following new subsection (g):
						
							(g)Programs of education pursued at
				institutions other than institutions of higher learning
								(1)In generalEducational assistance is payable under
				this chapter for pursuit of an approved program of education at an institution
				other than an institution of higher learning.
								(2)Amount of assistanceThe amounts of educational assistance
				payable under this chapter to each individual entitled to educational
				assistance under this chapter who is pursuing an approved program of education
				at an institution other than an institution of higher learning (as defined in
				section 3452(f) of this title) are amounts as follows:
									(A)In the case of an individual enrolled in a
				program of education consisting of on-job training or a program of
				apprenticeship, a stipend for each month the individual pursues the program, as
				follows:
										(i)For the first six-month period of the
				program, an amount equal to the monthly amount of the basic allowance for
				housing payable under section 403 of title 37 for a member with dependents in
				pay grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which the employer is located.
										(ii)For the second six-month period of the
				program, an amount equal to 80 percent of such amount.
										(iii)For the third
				six-month period of the program, an amount equal to 60 percent of such
				amount.
										(iv)For any month after the first 18 months of
				such program, an amount equal to 40 percent of such amount.
										(B)In the case of an individual enrolled in a
				program of education consisting of flight training, an amount equal to the
				lesser of—
										(i)the established charges for the program of
				education; or
										(ii)60 percent of the amount in effect under
				section 3313(c)(1)(A)(ii)(II) of this title.
										(C)In the case of an individual enrolled in a
				program of education that is pursued exclusively by correspondence, an amount
				equal to the lesser of—
										(i)the established charges for the program of
				education; or
										(ii)55 percent of the amount in effect under
				section 3313(c)(1)(A)(ii)(II) of this title.
										(3)Charge against entitlementThe entitlement of an individual to
				educational assistance under this chapter shall be charged at the rate of one
				month for each month of assistance provided under this
				subsection.
								.
					(3)Conforming amendmentSubsection (i) of such section 3313, as
			 redesignated by paragraph (2) of this subsection, is amended by striking
			 (e)(2), and (f)(2)(A) and inserting subsections (e)(2)
			 and (f)(2)(A), and subparagraphs (A)(i), (B), and (C), of subsection
			 (g)(2).
				(e)Programs of education pursued on active
			 duty
				(1)In generalSubsection (e)(2) of such section is
			 amended—
					(A)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively;
					(B)in the matter preceding clause (i), as
			 redesignated by subparagraph (A)—
						(i)by striking The amount and
			 inserting The amounts; and
						(ii)by striking is the lesser
			 of— and inserting “are the amounts as follows:
							
								(A)An amount equal to the lesser
				of—
								;
				and
						(C)by adding at the end the following new
			 subparagraph (B):
						
							(B)For the first month of each quarter,
				semester, or term, as applicable, of the program of education pursued by the
				individual, a lump sum amount for books, supplies, equipment, and other
				educational costs with respect to such quarter, semester, or term in the amount
				equal to—
								(i)$1,000, multiplied by
								(ii)the fraction which is the portion of a
				complete academic year under the program of education that such quarter,
				semester, or term
				constitutes.
								.
					(2)Technical amendmentClause (ii) of subsection (e)(2)(A) of such
			 section, as redesignated by paragraph (1)(A) of this subsection, is amended by
			 adding a period at the end.
				4.Modification of assistance for licensure
			 and certification tests
			(a)Repeal of limitation on number of
			 reimbursable testsSubsection
			 (a) of section 3315 of title 38, United States Code, is amended by striking
			 one licensing or certification test and inserting
			 licensing or certification tests.
			(b)Charge of entitlement for receipt of
			 assistanceSuch section is
			 further amended by striking subsection (c) and inserting the following new
			 subsection (c):
				
					(c)Charge against entitlementThe charge against entitlement of an
				individual under this chapter for payment for a licensing or certification test
				under subsection (a) shall be charged for any amount of more than $2,000 at the
				rate of one month for each amount equal to the national average of the monthly
				amount of the basic allowance for housing payable under section 403 of title 37
				for a member with dependents in pay grade
				E–5.
					.
			5.Transfer of entitlement to supplemental
			 educational assistance to Post-9/11 Educational Assistance
			(a)In generalSection 3316 of title 38, United States
			 Code, is amended—
				(1)by redesignating subsection (c) as
			 subsection (e); and
				(2)by inserting after subsection (b) the
			 following new subsection (c):
					
						(c)Transfer of supplemental educational
				assistance
							(1)In generalAn individual entitled to supplemental
				educational assistance under subchapter III of chapter 30 of this title may
				transfer such entitlement to entitlement for supplemental educational
				assistance under this section. Such individual shall receive entitlement to one
				month of supplemental educational assistance under this section for each month
				of entitlement to supplemental educational assistance so transferred.
							(2)RateThe monthly rate of supplemental
				educational assistance payable to an individual who transfers entitlement under
				paragraph (1) shall be payable at the same rate as such entitlement would
				otherwise be payable to such individual under subchapter III of chapter 30 of
				this title.
							(3)Nature of transferred
				entitlementAn amount of
				supplemental educational assistance transferred under paragraph (1) shall be
				payable as an increase in the monthly amount of educational assistance
				otherwise payable to the individual under paragraph (1)(B) of section 3313(c)
				of this title, or under paragraphs (2) through (7) of such section 3313(c) (as
				applicable).
							.
				(b)Clarification on reimbursement of increased
			 or supplemental assistanceSuch section is further amended by
			 inserting after subsection (c), as added by subsection (a)(2) of this section,
			 the following new subsection (d):
				
					(d)ReimbursementAny expense incurred by the Secretary for
				the provision of increased assistance or supplemental assistance to an
				individual under this section shall be reimbursed by the Secretary
				concerned.
					.
			6.Limitations on receipt of educational
			 assistance under National Call to Service and other programs of educational
			 assistance
			(a)Bar to duplication of educational
			 assistance benefitsSection
			 3322(a) of title 38, United States Code, is amended by inserting or
			 section 510 after or 1607.
			(b)Limitation on concurrent receipt of
			 educational assistanceSection 3681(b)(2) of such title is amended
			 by inserting and section 510 after and
			 107.
			7.Increase in amount of reporting
			 feeSection 3684(c) of title
			 38, United States Code, is amended—
			(1)by striking multiplying $7
			 and inserting multiplying $21; and
			(2)by striking or $11 and
			 inserting or $25.
			8.Amount of subsistence allowance for
			 veterans with service-connected disabilitiesSection 3108(b) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(4)A
				veteran entitled to subsistence allowance under this chapter and educational
				assistance under chapter 33 of this title may elect to receive payment from the
				Secretary in lieu of an amount otherwise determined by the Secretary under this
				subsection in an amount equal to the national average of the monthly amount of
				basic allowance for housing payable under section 403 of title 37 for a member
				with dependents in pay grade
				E–5.
				.
		9.Public-private
			 contributions for additional educational assistance extended to National Guard
			 and ReservistsSection 3317(a)
			 of title 38, United States Code, is amended by striking the last
			 sentence.
		10.Reauthorization
			 of Veterans’ Advisory Committee on EducationSection 3692(c) of title 38, United States
			 Code, is amended by striking December 31, 2009 and inserting
			 December 31, 2016.
		11.Modification to
			 Montgomery G.I. Bill cost of living adjustments
			(a)In
			 generalSection 3015 of title
			 38, United States Code, is amended—
				(1)by striking
			 subsection (h);
				(2)in subsection
			 (a)(1), by striking rate of— and all that follows through
			 ; or and inserting rate of $1368; or; and
				(3)in subsection (b)(1), by striking
			 rate of— and all that follows through ; or and
			 inserting rate of $1111; or.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this
			 Act.
			12.Effective
			 dateSections 1 through 10 of
			 this Act shall take effect on August 1, 2011.
		
